DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
It should be noted that withdrawn claims 13-24 may be eligible for rejoinder. Applicant is requested to either cancel the withdrawn claims, or to amend the withdrawn claims so that they contain all the limitations of an allowed product claim and place them in condition for rejoinder.
Response to Arguments
Applicant’s arguments, see Remarks, filed 7/29/2021, with respect to the 35 U.S.C. 103 rejections over Huang (CN 103537678) and Takahashi (US 2002/0084004), have been fully considered but are not persuasive. Since the claimed subject matter does not require an alloy, the differences shown by the 7/29/2021 Declaration are not commensurate in scope with the claims and the rejections are maintained. A more detailed discussion appears in the Response to Amendment section below.
Applicant's arguments filed 7/29/2021, with respect to the 35 U.S.C. 103 rejection over Nitta (JP S62-124256), have been fully considered but they are not persuasive. Applicant argues that Nitta does not teach an atomized powder. Nitta teaches the steel powder is pre-alloyed (p. 3) and may be “water atomized alloy steel powder” (p. 7). Accordingly, the rejection over Nitta is maintained.
Applicant’s arguments filed 7/29/2021, with respect to the 35 U.S.C. 103 rejection over Zhu (CN 102286702) in view of Takahashi, have been fully considered and are persuasive in view of Applicant’s amendments. The rejection is withdrawn.
Response to Amendment
The Declaration under 37 CFR 1.132 filed 7/29/2021 is insufficient to overcome the rejections of the claims based upon Huang and Takahashi. While the Declaration shows distinct differences between pre-alloyed atomized powder, mechanically alloyed powder and ad-mixed powder in terms of microstructure of both the powder and sintered material obtained from the powder (see Ex. A, pp. 2, 5-9), the claimed product does not require a pre-alloyed atomized powder since it does not require that the atomized powder is an alloy. The specification does not contain a special definition for the claimed term “powder metal” and instead states that powder metal may mixed with other metal powder, including unalloyed powder (see ¶ 48). Therefore, under the broadest reasonable interpretation, the claimed term “powder metal which is atomized” may refer to a powder mixture composed of unalloyed, atomized elemental powder and does not necessarily refer to pre-alloyed atomized powder.
The Declaration is insufficient to overcome the rejection of the claims based upon Nitta (JP S62-124256), since the powder of Nitta is pre-alloyed and atomized (see p. 3 and 7) and therefore the same as the claimed atomized powder metal, as well as the argued pre-alloyed atomized powder. The rejection over Zhu in view of Takahashi is withdrawn for other reasons.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 10, 12 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Nitta et al. (JP S62-124256).
Regarding claims 1-3 and 25, Nitta teaches a powder metal to be used in materials that require high wear resistance (p. 1) having the following composition as compared to the claimed composition (p. 1):

Claim 1
Claim 2
Nitta
Fe
≥50%
≥50%
Balance
C
1.0%-2.0%
1.1%-2.0%
1.0%-2.0%
Cu
≤4%
“
0.1%-5.0%*
Si
0.1%-6.0%
0.2%-5.0%
1.0%-6.0%
W, if present
10% max
“
0.1%-5.0%
At least one of:



Sn
≥0.5%
“
-
Co
≥1%
“
0.1%-5.0%*

*0.1%-5.0% total of Cu, Co and Ni

The disclosed composition overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I. The powder metal is pre-alloyed (p. 3) and may be obtained via water atomizing (p. 7), is sintered (p. 1) and contains free graphite (p. 1).
Regarding claims 4-6 and 26, Nitta teaches a powder metal to be used in materials that require high wear resistance (p. 1) having the following composition as compared to the claimed composition (p. 1):

Claim 4
Claim 5
Nitta
Fe
≥50%
≥50%
Balance
C
2.0%-5.0%
2.0%-4.8%
1.0%-2.0%
Cu
≤4%
“
0.1%-5.0%*
Si
2.5%-6.0%
2.5%-4.5%
1.0%-6.0%




Sn
≥0.5%
“
-
Co
≥1%
“
0.1%-5.0%*

*0.1%-5.0% total of Cu, Co and Ni

The disclosed composition overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I. The powder metal is pre-alloyed (p. 3) and may be obtained via water atomizing (p. 7), is sintered (p. 1) and contains free graphite (p. 1).
Regarding claims 10 and 12, Nitta teaches a powder metal to be used in materials that require high wear resistance (p. 1) having the following composition as compared to the claimed composition (p. 1):

Claim 10
Nitta
Fe
≥50%
Balance
C
2.0%-5.0%
1.0%-2.0%
Cu
≤4%
0.1%-5.0%*
Si
0.1%-6.0%
1.0%-6.0%
At least one of:


Sn
0.5%-15%
-
Co
1%-46%
0.1%-5.0%

*0.1%-5.0% total of Cu, Co and Ni

Nitta also teaches the powder metal may contain 0.1%-5.0% Mn, 0.2%-5.0% Cr, 0.1%-5.0% Mo and V, or 0.1%-5.0% Ni (p. 1). The disclosed composition overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I. The powder metal is pre-alloyed (p. 3) and may be obtained via water atomizing (p. 7), is sintered (p. 1) and contains free graphite (p. 1).
Claims 1-3 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 103537678).
Regarding claims 1-3 and 25, Huang teaches a powder metal (¶ 2) having the following composition as compared to the claimed composition (¶ 11):

Claim 1
Claim 2
Huang
Fe
≥50%
≥50%
62%-64%
C
1.0%-2.0%
1.1%-2.0%
0.8%-1.2%
Cu
≤4%
“
0.4%-0.8%
Si
0.1%-6.0%
0.2%-5.0%
4.5%-4.7%
W, if present
10% max
“
-
At least one of:



Sn
≥0.5%
“
3.2%-3.5%
Co
≥1%
“
-


The disclosed composition overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I. The powder metal is sintered (¶ 5) and the carbon is in the form of graphite (¶ 11). Huang does not expressly teach the powder is obtained by atomization. However, this is merely a product by process limitation and there are no claimed features which are present due to the use of atomization. Thus, Huang is considered to render the claimed product obvious. See MPEP 2144.05 I.
Claims 1-3, 10, 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2002/0084004).
Regarding claims 1-3 and 25, Takahashi teaches a powder metal (¶ 66) having the following composition as compared to the claimed composition (¶ 15):

Claim 1
Claim 2
Takahashi
Fe
≥50%
≥50%
Balance
C
1.0%-2.0%
1.1%-2.0%
0.2%-2.0%
Cu
≤4%
“
3%-15%*
Si
0.1%-6.0%
0.2%-5.0%
0.1%-1.0%
W, if present
10% max
“
1.0%-3.0%
At least one of:



Sn
≥0.5%
“
-
Co
≥1%
“
3%-15%*

*3%-15% total for Cu, Co and Ni

The disclosed composition overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I. The powder metal is sintered (¶ 2) 
Regarding claims 10 and 12, Takahashi teaches a powder metal (¶ 66) having the following composition as compared to the claimed composition (¶ 15):

Claim 10
Takahashi
Fe
≥50%
Balance
C
2.0%-5.0%
0.2%-2.0%
Cu
≤4%
3%-15%*
Si
0.1%-6.0%
0.1%-1.0%
At least one of:


Sn
0.5%-15%
-
Co
1%-46%
3%-15%*

*3%-15% total for Cu, Co and Ni

In addition, Takahashi contains 3-15% Ni, 1%-9% Cr, 1%-9% Mo, 1%-3% W, 0.1%-1.0% V (¶ 15). The disclosed composition overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I. The powder metal is sintered (¶ 2) and the carbon is in the form of graphite (¶ 21). Takahashi does not expressly teach the powder is obtained by atomization. However, this is merely a product by process limitation and there are no claimed features which are present due to the use of atomization. Thus, Takahashi is considered to render the claimed product obvious. See MPEP 2144.05 I.
Allowable Subject Matter
Claims 7-9, 11 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach a material comprising free graphite and a powder metal having the claimed composition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAOBEI WANG/Primary Examiner, Art Unit 1784